Judgment, Supreme Court, New York County (Ronald Zweibel, J.), rendered November 24, 1997, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 5 to 10 years, unanimously affirmed.
The principal theory of defense raised by defendant at trial was that the officers had framed him because their arrest of him in the prior year had failed to result in prosecution. This defense opened the door to the various challenged portions of the People’s cross-examination of defendant, rebuttal case and summation concerning details of the prior arrest (see, People v Overlee, 236 AD2d 133, lv denied 91 NY2d 976). We have considered and rejected defendant’s remaining claims. Concur — Tom, J. P., Mazzarelli, Lerner and Buckley, JJ.